DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
In Figure 3, the reference number 26 is pointing two different elements.  
Paragraph [0062], lines 5-6 describes the reference number 18 to be a recess formed on the cartridge 14, which is shown in Figure 2.  However, in Figure 7, the reference number 18 is grouped the heater 20 and the outer substrate plate 28 and is not pointing at the recess.  Therefore, the examiner suggests the applicant to either delete the reference number 18 for Figure 7 or show the recess 18 of the cartridge 14 correctly.  Also, the reference number 20 for the heater should be the reference number 24 because the reference number 20 is pointing only at the flat heating element.  
Paragraph [0084], line 1 describes, "Fig. 10 illustrates a heating element 24".  However, Figure 10 shows the reference number "20" pointing at the heating element instead of the reference number "24".  Therefore, it seems that the reference number "20" in Figure 10 should be the reference number "24".  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "51" for elongated gaps (or elongated channels) described in the last line of the Paragraph [0068].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities: 
The section headings of the present specifications are not appeared in upper case and are with bold type.  
Paragraph [0064], line 2 describes, "an inner substrate plate 26 and an outer substrate plate 28".  However, after Paragraph [0064], the specification describes the reference number 26 and 26 as "substrate plates 26, 28", "inner and outer substrates plates 26, substrate 26, 28", "substrate 28", or "outer substrate 28".  The examiner suggests the applicant to use the same terminology for the same reference number consistently throughout the entire specification for clear understanding.  
Paragraph [0066], line 4, it seems that "the outer substrate plate 26" should be -- the outer substrate plate 28 --.
Paragraph [0082], line 2, "the heater 18" should be -- the heater 20 --.
Paragraph [0094], line 5, "the outer substrate plate 26" should be -- the outer substrate plate 28 --.
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 3, it seems that "the outlet ends the channels" should be -- the outlet ends of the channels --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1, line 8 recites, "each channel has an inlet end and an outlet end".  It is not clear what these inlet end and outlet end of the channel are since the present specification does not describe the channel 46 having an inlet end and an outlet end.  The present specification only describes the inner substrate plate 26 having an inlet passage 30 and the inner substrate plate 26 or both inner and outer substrate plates 26, 28 having one or more outlet passages 34.  
For claims 2 and 3, it is not clear how the outlet ends of the channels can have a greater amount of electrical resistance and heat compare to the inlet end of the channels.  Claims 1-3 do not recite any specific conducting material, a controller for controlling electricity, or any specific structure of the channels in order to provide different electrical resistances and heat at the inlet end and outlet end of the channels.  
For claim 4, it is not clear how the plurality of channels divided into heating groups are independently controllable since the heater assembly does not have any control device to control the channels.  
For claim 5, it is not clear what the user's demand consisted of, which can cause each group of channels to be energized.  
Claims 5 and 6 recite, "each group of channels".  It is not clear how the plurality of channels is divided into different groups.  
Regarding claims 6-10
Claim 13 recites that the cartridge comprises a mouthpiece; a reservoir and the heater assembly of claim 1.  However, claim 13 simply lists these three elements and does not recite how three elements are structurally related with each other.
Claims 13 and 25, line 1-2 recite, "A cartridge for microvaporizer configured to generate an aerosol from a liquid supply".  However, claims 1 and 15, line 2 recites, "A heater assembly configured to vaporize a liquid".  First, it is not clear whether the liquid supply of claim 13 is the same as the liquid or claim 1.  Second, while the heater assembly of claim 1 vaporizes the liquid, the microvaporizer of claim 13 generates an aerosol from the liquid supply.  Therefore, it is not clear whether the claimed invention generates a vapor or an aerosol.  
Claims 14 and 26 also have the same problems as claims 13 and 25, respectively.  
Claim 15, line 1 recites, "vaporize a liquid", but line 6 recites, "convey a fluid".  It is not clear whether the liquid and the fluid are the same or two different substances. 
Claim 15, lines 4-6 recites, "a heating element supported on the substrate plate, the heating element comprising a layer of electrically conducting material with a plurality of elongated gaps that are configured to convey a fluid".  However, line 7 recites, "the substrate plate covers a first section of each elongated gap".  It is not clear how the substrate plate can cover the first section of each elongated gap of the heating element when the first section of each elongated gap is simply supported on the substrate plate since the heating element is supported on the substrate plate.  Also, it is not clear how the first section of each elongated gap can convey a fluid when the first section of each elongated gap is covered by the substrate plate.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudlow et al (US Patent Application Publication No. 2021/0100286 A1).
Sudlow discloses a heater assembly configured to vaporize a liquid, the heater assembly comprising: a substrate plat (24); a heating element (56) supported on the substrate plate (24), the heating element (24) comprising a layer of electrically conducting material; and a plurality of channels (63) formed by the electrically conducting material, each of the plurality of channels (63) being configured to operate in parallel (see Fig. 17), wherein each channel (63) has an inlet end (adjacent to the second region 34b) and an outlet end (adjacent to the heating element 56), the inlet end being configured to receive the liquid and the outlet end being configured to discharge vapor, wherein the substrate plate (24) and the heating element (56) form a multi-layer configuration.

Allowable Subject Matter
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831